Citation Nr: 1013729	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hiatal hernia with reflux and irritable bowel syndrome.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1992 to May 2004.


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, that granted service connection for hiatal hernia 
with reflux and assigned a rating of 10 percent, effective 
May 20, 2004.  An August 2006 rating decision expanded the 
grant of service connection for the Veteran's digestive 
disability and recharacterized it as hiatal hernia with 
reflux and irritable bowel syndrome.  A rating of 10 percent, 
effective May 20, 2004, was maintained.  The Board construes 
the Veteran's November 2004 statement as a notice of 
disagreement to the rating assigned by the May 2004 RO 
decision.

A note in the file reveals that the Veteran failed to appear 
for a Board video hearing.

A September 2005 rating decision denied service connection 
for sleep apnea, and in February 2006 a notice of 
disagreement as to that issue was received.  While a 
statement of the case was issued in August 2006, the file 
does not contain a substantive appeal from the Veteran on 
that issue, and the issue of entitlement to service 
connection for sleep apnea is not before the Board.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's hiatal 
hernia with reflux and irritable bowel syndrome is manifested 
by complaints of constipation and diarrhea; a VA examiner has 
stated that the Veteran's irritable bowel syndrome was 
intermittently symptomatic, and the Veteran's hiatal hernia 
with chronic gastroesophageal reflux was well-controlled with 
medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hiatal hernia with reflux and irritable bowel syndrome 
have not been met at any time during the rating period on 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7319, 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the August 2006 rating decision granted service connection 
for the Veteran's digestive disability, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
April 2007 statement of the case and in a July 2007 VCAA 
letter.  In July 2007 VA provided the Veteran notice on 
effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private treatment records.  In 
June 2006 the Veteran underwent a VA examination that 
addressed the matters presented on the merits by this appeal.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the June 2006 VA examination obtained in 
this case is adequate, as it considered the pertinent 
evidence of record, and included an examination of the 
Veteran and elicited his subjective complaints.  The June 
2006 VA examination described the Veteran's disability on 
appeal in sufficient detail so that the Board is able to 
fully evaluate the claimed disability.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Under Diagnostic Code 7319, evidence of moderate irritable 
bowel syndrome with frequent episodes of bowel disturbances 
and abdominal distress warrants a 10 percent evaluation.  The 
next higher 30 percent rating requires evidence of severe 
irritable bowel syndrome with diarrhea (or alternating 
diarrhea and constipation) and with more or less constant 
abdominal distress.

Under Diagnostic Code 7346, a 30 percent rating for a hiatal 
hernia is warranted upon evidence of persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and productive of considerable impairment of health.

At an April 2004 VA fee-basis examination, the Veteran 
indicated that he had reflux symptoms of five years duration.  
It was noted that the reflux symptoms did not "bother" his 
general body health or bodyweight, and no functional 
impairment was noted.  Treatment included Zantac, and there 
was no time lost from work.  Examination revealed a soft and 
nontender abdomen; UGI revealed a very small hiatal hernia, 
with mild reflux noted during the examination.  The 
examination diagnosis was hiatal hernia with reflux.

In a statement received in November 2004, the Veteran stated 
that he had constipation, diarrhea, and abdominal pain that 
were relieved by defecation.

At a June 2006 VA examination, the Veteran indicated that he 
took Levsinex about three times a week for abdominal 
cramping.  He complained of a daily, persistent urgency of 
defecation, and continued to have alternating constipation 
and diarrhea.  He noted that his appetite was good and denied 
any food intolerance, and further noted that he had gained 
about 30-40 pounds since his discharge from service.  
Physical examination revealed an obese abdomen.  Bowel sounds 
were normal and active, with no masses to palpation.  There 
was minimal tenderness in the left lower quadrant of the 
abdomen without muscle guarding or rigidity.  The impression 
was chronic irritable bowel syndrome, intermittently 
symptomatic, under treatment, and, hiatal hernia with chronic 
gastroesophageal reflux, well-controlled with medication.  
The examiner noted that the Veteran's hiatal hernia with 
reflux esophagitis was well controlled taking Prilosec daily, 
and was essentially asymptomatic on Prilosec.  


The Board finds that severe irritable bowel syndrome with 
diarrhea (or alternating diarrhea and constipation) and with 
more or less constant abdominal distress has not been shown.  
Additionally, persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health have also not been shown or 
even asserted.  The Veteran has not been shown to have 
constant abdominal distress, and the June 2006 VA examiner 
specifically indicated that the Veteran's hiatal hernia with 
reflux esophagitis was essentially asymptomatic on 
medication.

The Board has considered the possibility of separate 
compensable ratings for both the Veteran's irritable bowel 
syndrome and his hiatal hernia with reflux.  Significantly, 
however, without evidence of two or more of the following 
symptoms: dysphagia, pyrosis, regurgitation, and substernal 
or arm or shoulder pain, even a separate compensable 
evaluation of 10 percent for his reflux is not warranted.  
Diagnostic Code 7346.  Further, 38 C.F.R. § 4.114 (2009) 
provides that ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.

In conclusion, the evidence of record does not support an 
initial rating in excess of 10 percent for the digestive 
disability for any portion of the rating period on appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as constipation and 
abdominal distress.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  The Board finds the Veteran to be credible in 
his reports of the symptoms he experiences.  However, as with 
the medical evidence of record, the Veteran's symptomatology 
describes a rating consistent with the 10 percent rating 
assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected digestive 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the Veteran's digestive disability, alone, has 
caused marked interference with employment or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, 
however, TDIU consideration is not warranted.  At his April 
2004 VA examination, the Veteran indicated that he was 
working as an electrician, and at his June 2006 VA 
examination the Veteran indicated that he was a full-time 
student.


ORDER

An initial rating in excess of 10 percent for hiatal hernia 
with reflux and irritable bowel syndrome is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


